MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any
                                                                             FILED
      court except for the purpose of establishing                       Feb 28 2017, 7:00 am

      the defense of res judicata, collateral                                CLERK
                                                                         Indiana Supreme Court
      estoppel, or the law of the case.                                     Court of Appeals
                                                                              and Tax Court




      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Jerry C. Wilson                                          Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General of Indiana
                                                               Michael Gene Worden
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jerry C. Wilson,                                         February 28, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               09A02-1609-CR-2147
              v.                                               Appeal from the
                                                               Cass Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Plaintiff.                                      Thomas C. Perrone, Special Judge
                                                               Trial Court Cause No.
                                                               09C01-9108-CF-85



      Kirsch, Judge.


[1]   Jerry C. Wilson (“Wilson”) appeals the denial of his motion to correct

      erroneous sentence. He raises several issues, which we consolidate and


      Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 1 of 7
      rephrase as: whether the trial court abused its discretion when it denied his

      motion to correct erroneous sentence.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In 1991, the State charged Wilson with two counts of Class A felony attempted

      murder and one count of Class C felony possession of explosive or inflammable

      substance. After a jury trial in 1992, Wilson was convicted as charged and

      sentenced to fifty years for each attempted murder conviction and eight years

      for the possession of explosive or inflammable substance conviction, all to run

      consecutively, for an aggregate sentence of 108 years. After a direct appeal, a

      panel of this court found that Wilson’s conviction for possession of explosive or

      inflammable substance violated double jeopardy and vacated that conviction,

      but affirmed his convictions and sentences in all other respects. As a result of

      his direct appeal, Wilson’s remaining sentence for his two attempted murder

      convictions was 100 years. Wilson later filed a petition for post-conviction

      relief, which was denied in 2001, and a panel of this court affirmed that denial

      on November 16, 2001.


[4]   On February 27, 2003, Wilson filed his first motion to correct erroneous

      sentence, which was denied, and the denial was affirmed on appeal by this

      court. In that appeal, Wilson challenged whether his sentence violated Blakely

      v. Washington, 542 U.S. 296 (2004), and this court found that it did not because

      Wilson’s direct appeal terminated when transfer was denied in 1993. Wilson v.

      Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 2 of 7
      State, No. 09A05-0602-PC-62 (Ind. Ct. App. Oct. 24, 2006). Therefore, because

      Wilson’s case was final before Blakely was decided, Blakely did not have

      retroactive application. Id. Wilson also contended that the trial court had

      found improper aggravating factors in sentencing him and that his sentence was

      manifestly unreasonable; this court held that those issues were not issues

      reviewable under a motion to correct erroneous sentence. Id. Wilson

      additionally argued that his sentence violated the consecutive sentencing

      provisions under Indiana Code section 35-50-1-2, and this court held that

      Wilson’s sentence was within the parameters of the statute in effect at the time

      of his sentencing, and he was not entitled to the benefit of subsequent

      amendments of the statute. Id.


[5]   On July 22, 2016, Wilson filed the motion to correct erroneous sentence at issue

      in the present case, which is the fifth such motion he has filed. The trial court

      denied the motion without a hearing on September 2, 2016. Wilson now

      appeals.


                                     Discussion and Decision
[6]   We review a trial court’s decision on a motion to correct erroneous sentence

      only for an abuse of discretion. Davis v. State, 978 N.E.2d 470, 472 (Ind. Ct.

      App. 2012). An abuse of discretion occurs when the trial court’s decision is

      against the logic and effect of the facts and circumstances before it. Id. A

      motion to correct erroneous sentence is available only when the sentence is

      erroneous on its face and may only arise out of information contained on the


      Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 3 of 7
      formal judgment of conviction. Id. A motion to correct erroneous sentence

      may only be used to correct sentencing errors that are clear from the face of the

      judgment imposing the sentence in light of the statutory authority. Woodcox v.

      State, 30 N.E.3d 748, 751 (Ind. Ct. App. 2015). Claims that require

      consideration of the proceedings before, during, or after trial may not be

      presented by way of a motion to correct erroneous sentence. Id. Sentencing

      claims that are not facially apparent may be raised only on direct appeal and,

      where appropriate, by post-conviction proceedings. Davis, 978 N.E.2d at 472.


[7]   Initially, we note that Wilson has not provided this court with his formal

      sentencing judgment from 1992 or his motion to correct erroneous sentence that

      was filed with the trial court. An appellant bears the burden of presenting this

      court with a record that is complete with respect to the issues raised on appeal.

      Eiler v. State, 938 N.E.2d 1235, 1237 n.2 (Ind. Ct. App. 2010). Wilson’s claims

      rely on his contention that his sentencing judgment from 1992 was erroneous.

      Without the actual formal sentencing judgment, we cannot determine whether

      the trial court imposed a sentence that was erroneous on its face, and without

      his motion to correct erroneous sentence, we do not know what issues he raised

      to the trial court. “[I]t is defendant’s duty to present this [c]ourt with an

      adequate record on appeal and when defendant fails to do so, the issue is

      deemed waived.” Lee v. State, 694 N.E.2d 719, 722 n.6 (Ind. 1998), cert. denied,

      525 U.S. 1023 (1998).


[8]   Waiver notwithstanding, we find that the trial court properly denied Wilson’s

      motion to correct erroneous sentence. In his brief, Wilson raises the following

      Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 4 of 7
      issues: whether (1) 1994 amendments to Indiana Code section 35-50-1-2 should

      apply to his sentence; (2) consecutive sentences were barred by the 1994

      amendment of section 35-50-1-2 because his crimes constituted one criminal

      act; (3) he should receive retroactive benefit of the revised section 35-50-1-2 and

      Indiana cases holding that enhanced and consecutive sentences on multiple

      counts of attempted murder are illegal; (4) Indiana Appellate Rule 7(B) is

      applicable to Wilson’s case because no evidence supported the imposition of

      consecutive sentences; (5) his sentence should be reduced to fifty years due to

      the fact that the State had previously offered to do so, but Wilson rejected the

      offer; (6) his sentence was invalid because the trial court did not have statutory

      authority to impose enhanced and consecutive sentences and the trial court’s

      sentencing was not supported by aggravators contained in Indiana Code section

      35-50-1-7(b); (7) Wilson’s sentence was improper in light of recent cases that

      have held that new substantive rules of criminal procedure and constitutional

      law shall have retroactive effect; and (8) his sentence was unreasonable in light

      of the fact he was denied a defense expert to test the fingerprint evidence at

      trial.


[9]   Many of Wilson’s issues, including issues (2), (4), (5), and (6), require

      consideration of the proceedings before, during, or after trial and other matters

      outside of the face of the sentencing judgment, such as evidentiary facts, a prior

      offer by the State for a sentence reduction, and the charging information. These

      issues, therefore, fall outside the purview of a motion to correct erroneous

      sentence and were not proper to raise in such a motion. See Woodcox, 30


      Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 5 of 7
N.E.3d at 751 (claims requiring consideration of proceedings before, during, or

       after trial may not be presented by way of motion to correct erroneous

       sentence).


[10]   Further, other issues raised by Wilson in his brief are barred by res judicata.

       The doctrine of res judicata bars the litigation of a claim after a final judgment

       has been rendered in a prior action involving the same claim between the same

       parties or their privies. Love v. State, 22 N.E.3d 663, 664 (Ind. Ct. App. 2014),

       trans. denied. The principle behind the doctrine is to prevent repetitive litigation

       of the same dispute. Id.


[11]   Issues (1), (3), (6), and (7) have been previously litigated in a prior action. Both

       issues (1) and (3) are claims that Wilson should have been able to retroactively

       benefit from Indiana Code section 35-50-1-2, which was amended in 1994. The

       contentions contained within these issues have already been determined in

       Wilson’s appeal of the denial of his first motion to correct erroneous sentence

       where this court held that Wilson’s sentence was within the parameters of the

       statute in effect at the time of his sentencing, and he was not entitled to the

       benefit of subsequent amendments of the statute. Wilson v. State, No. 09A05-

       0602-PC-62 (Ind. Ct. App. Oct. 24, 2006).


[12]   Issues (6) and (7) both bring up the issue of whether the holding of Blakely

       should retroactively apply to Wilson’s case. This issue has also previously been

       determined in Wilson’s appeal of the denial of his first motion to correct

       erroneous sentence. In that appeal, this court found that, because Wilson’s


       Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 6 of 7
       direct appeal terminated when transfer was denied in 1993, Wilson’s case was

       final before Blakely was decided, and Blakely did not have retroactive

       application. Id. Additionally, to the extent that issue (6) argues that Wilson’s

       sentence was excessive and unreasonable, this issue is also res judicata as this

       court held that Wilson’s sentence was not manifestly unreasonable in his direct

       appeal. Wilson v. State, 611 N.E.2d 160, 166-67 (Ind. Ct. App. 1993), trans.

       denied.


[13]   As for issue (8), this contention is not appropriate for a motion to correct

       erroneous sentence. Issue (8) is essentially a claim that the trial court erred in

       not allowing certain evidence to be used during Wilson’s trial. Such a claim is

       not appropriate for a motion to correct erroneous sentence because it does not

       raise any argument based on the face of the sentencing judgment. A motion to

       correct erroneous sentence may only be used to correct sentencing errors that

       are clear from the face of the judgment imposing the sentence in light of the

       statutory authority. Woodcox, 30 N.E.3d at 751. Based on the above reasons,

       we conclude that the trial court did not abuse its discretion when it denied

       Wilson’s motion to correct erroneous sentence.


[14]   Affirmed.


       Robb, J., and Barnes, J., concur




       Court of Appeals of Indiana | Memorandum Decision 09A02-1609-CR-2147 | February 28, 2017   Page 7 of 7